Exhibit 10.18


Loan Agreement
Agreement #21028101-2009(Borrow) 0002


The Borrower: Dalian Chuming Meat Factory Co., Ltd
Business License Number:210-28121237193-2137
Legal representative: Shi Huasha
Address: 2026 Wafangwu city
Zipcode:116300


Basic deposit accounts and Bank account number: Wafangwu  Branch of the
Agriculture Development Bank  20321028100100000072741
                    20321028100100000071611
Tel:0411-8569216


The Lender: Wafangwu
Branch of the Agriculture Development Bank
Legal representative: Yi Degui
Address: 5 Wafangwu city
Zipcode:116300
Tel: 0411-85611874


Pursuant to the relevant laws and regulations, after negotiating, the parties
hereby agree as follows:


Article 1 Loan Type


The loan type under the agreement is: Working Capital Loan


Article 2 Purpose of loan


The loan purpose under the agreement is : live pig Purchase, Without the written
consent of the lender the borrower may not change the purpose of the contract of
borrowing.


Article 3 Amount and currency:


The amount under the agreement is :RMB60,000.000Yuan


Article 4 Loan term


Borrowings under this contract period is 3 months, from October 30, 2009 to
January 30, 2010. The borrower under the agreement starting date and duration of
both lenders and borrowers apply for a loan certificate is inconsistent as to
when the first withdrawal on the loan documents recorded in the closing date.
Loan certificated an integral part of this contract, and this agreement has the
same legal effect.


Article 5


5.1 This agreement interest rate for borrowing under the ___annual___ interest
rate, the interest rate for the following ___ term.


5.1.1 People's Bank of China announced __one-year__ lending rate, the interest
rate is :_51.3_%.


5.1.2 People’s Bank of China announces based on the interest rate of ____,
____(upwardly/downwardly)___%, the interest rate is ___%.


5.1.3 People’s Bank of China announces based on the interest rate of ____, ____(
upwardly, downwardly)___%, the interest rate is ___%.
 
 
1

--------------------------------------------------------------------------------

 


5.2 The interest rate of the loan agreement, in case of encountering in the
People's Bank of China benchmark lending interest rate adjustment, execute as
section ___ below.


5.2.1 A fixed interest rate period of the loan, the interest rates remain
unchanged


5.2.2 Adjust at any time, interest accrual by sections


5.2.3  Until the actual withdrawal date, adjustment as a (daly/monthly/yearly)
mode, interest accrual by sections.


5.3 The penalty interest rate under the agreement is under yearly interest rate,
include:___


5.3.1 Late penalty rate of borrowing for the borrower in  the agreement interest
rate surcharge of ___%


5.3.2 Purposes of this agreement fails to use the borrowing penalty rate for
borrowing in the agreement interest rate on a surcharge of ___%


5.4 Borrowing under this contract, penalty rate, in case of  encountering the
PBC benchmark lending interest rate adjustments , perform as the following
section ___ as agreed above.


5.4.1 Unregulated


5.4.2 Adjust at any time, interest accrual by sections


5.5 Borrowers use the loans under agreement, as the emergence of late, or fails
to present under the agreement, the lender accrue the penalty interests as the
higher interest rate of these two situations.


5.6 Interest accrued and expiry of interest


5.6.1 The accruing day of the loan interest begin from the actual date
of  withdrawal under a daily mouthed, the calculation of the interest in
accordance with the actual loan using day under the agreement .


5.6.2 Contract of borrowing in this period, the borrower can not pay the
interest on schedule ,------( total income / income excluding) compound. Total
recovery of profit, according to this contract the implementation of the
borrowing rate


5.6.3 In the event of overdue loans or the borrower fails to use this loan under
the agreement , the lender shall accrue the penalty rate for the unpaid interest
under the agreement.


5.6.4 The loan under the agreement expiry interest as a ______(month/quarter)
mode, the expiry date is every ______(month/last month of the quarter) the 20th.


5.6.5 If encounter the People's Bank adjust the loan interest rate and this
regulation apply to this agreement, the lender is entitled to calculation the
new default interest and the interest rate as the PBC regulation, without notice
to the borrower


Article 6 Withdrawal


6.1 Borrower's withdrawal, it should meet the following prerequisites, or else
the lender the right to refuse the borrower's withdrawal application


6.1.2 In accordance with relevant laws and regulations, completed under this
contract than the prospective borrower, registration, delivery and other
statutory formalities


6.1.3 Not occurred in this matter of the contract breach


6.1.4 Other related materials need to be provided which have been requited by
lenders.


6.2 Borrowers withdrawal plan as following:


6.2.1 _2008__year_10__month_30_day, amount_34.000.000_


6.2.2 __2009_year_10__month_30_day, amount__26.000.000_


6.2.3 ___year___month__day, amount________


6.2.4 ___year___month__day, amount________


6.2.5 ___year___month__day, amount________
 
 
2

--------------------------------------------------------------------------------

 


6.3 Due to special reasons, the borrower can not be agreed upon in accordance
with paragraph 6.2 of this withdrawal, she should submit a written application
to the lender ____working day in advanced, after the written consent of the
lender, she can advance or delay ___days to withdrawal.


6.4 Borrower requests for cancellation of entire or partly of the loan without
withdrawal , she should submit a written application to the lender ____working
day in advanced, after the written consent of the lender, the agreement can be
canceled.


Article 7 Prepayment


7.1 Borrowers should be in full accordance with the agreement scheduled to pay
interest, according to the following section __ of the agreement to repay the
principal amount of loan.


7.1.1 The last payment should no later than the expiration date in accordance
with the agreement


7.1.2 The plan as below:


7.1.2.1 __2009_year_12_month_17_day, amount__20.000.000_


7.1.2.2 _2009__year_12__month_30_day, amount_14.000.000_


7.1.2.3 _2010__year_1__month_10_day, amount__26.000.000_


7.1.2.4 ___year___month__day, amount________
 
7.1.2.5 ___year___month__day, amount________


7.2 Except the situation under the section 7.1.1, in case of  the borrower to
repay principal in advance, she should submit a written application to the
lender ____working day in advanced, after the written consent of the lender the
borrower could repay part or entire loan principal. If it is early repayment of
part of the principal of borrower, it should be the opposite according to the
order of repayment  plan.


7.3 Borrower shall open an account of supply thereafter, interest and principal
and interest payable before the expiry date for interest and the payable day of
principal, and


Authorize  the lender to draw the amount directly from the borrowers account at
the expiry date for interest or the payable day of principal.


Article 8 The borrowing instrument in according with the agreement is section
__as following :


8.1 By form of credit


8.2 By form of ________guarantee, guarantee contract entered into separate,
agreement number :_____________


Article 9 The borrower’s rights and obligations


9.1 The borrower is entitled to know the information about the loan policy,
interest rate policy etc. from the lender.


9.2 The borrower is entitled to withdrawal and use the loan under the loan
agreement policy.


9.3 Subject to the conditions required by the lender, the borrower is entitled
to apply for the loan extension.


9.4 the borrower is entitled to ask the lender to keep the debt, finance,
production, management and other aspects of information to be confidential,
except other laws and regulations and the agreement as agreed.


9.5 Guarantee the authenticity, accuracy, completeness and validity of the
provide materials during the loan review process.
 
 
3

--------------------------------------------------------------------------------

 


9.6 In accordance with the lender, the borrower shall  provide true, complete,
legal and effective financial and accounting statements and other relevant
documents, materials and information, accept and cooperate with the lenders for
their production and management of material inventory, financial situation,
usage of the loan.


9.7 Borrower should full pay the principal and interest in accordance with the
agreement.


9.8. The Borrower shall immediately with in 15 days in advanced send the written
notice to the Lender if the event of changing in its name, legal
representatives, business address, business scope, and other business
registration items occurs.


9.9 In the event the Borrower provides guarantees to the third party, or the
main property mortgage, pledge to the third party the Borrower shall send the
prior written notice in 30 days advanced to ask the Lender ‘s request and
consent.


9.10 The borrower and its controlling shareholder, and other related significant
related party transactions between the companies (including, but not limited to,
purchase and sale of a major association contracts, leases, supply of raw
materials, financial transactions, etc.) or to change the way of its affiliates,
or its controlling shareholders and other related company or a serious financial
crisis, the borrower should be in the circumstances after three days written
notice to the lender.


9.11 In the terms of the contract, the borrower who resort to contracting,
leasing, joint-stock reform, joint, separation, consolidation (mergers), a joint
venture (cooperative), capital reduction, changes in ownership, transfer or
disposition of assets, foreign investment or other significant enough to affect
the lender claims to achieve the behavior, it should be 30 days in advance
written notice to the lender and the implementation by the written consent of
Lender under this agreement, the responsibility of the borrower debt settlement,
or to provide a written approval by the lender and other legitimate and
effective security, or in the settlement of this until all obligations under the
contract take actions


9.12 Borrower’s business meet serious difficulties in production and operations,
financial condition deteriorated, design major economic disputes or other
significant adverse consequences for property status of any litigation,
arbitration or criminal, administrative penalties and other circumstances, or
main part of  its property have all been possession of other creditors, or
appointing a trustee, receiver or similar officer to take over, or property was
seized or frozen, may suffer serious losses of the  lender, the borrower should
work with the situation after three days written notice to the lender, and In
accordance with the requirements of lenders to ensure that the principal and
interest under the contract and all other costs the borrower to repay in full
protective measures.


9.13 In the term of the contract, the borrower event of shutdown, go out of
business, was ordered to stop operation has been cancel the registration, was
revoked business license revoked, application or filed for bankruptcy, was to
dissolve such circumstances, the borrower shall, written notice to the lender 3
days advanced and guarantee the lender a written request the return of loan
principal and interest, or to provide written approval by the lender's claim
protective measures.


9.14 In case of the loan as the method of guarantee under the agreement,
Security changes take place which is negative for the debt for the lender, the
borrower shall provide other legal guarantees with the written consent of the
lender.
 
 
4

--------------------------------------------------------------------------------

 
 
9.15 Should bear with legal services, insurance, transportation, evaluation,
registration, storage, appraisal, notary fees, etc. under the agreement and the
guarantees relating to the agreement


Article 10 The lenders right and Obligations


10.1 The Lender may be entitled to access the information of the Borrower
concerning the business operation, financial activities, inventory and use of
loan and may require the periodic provision of financial statement or other
materials, instruments or information by the Borrower.


10.2 Any early-recovered principal, interests, penalties, compound interests and
any other payment due to the Lender may be deducted by the Lender directly from
the bank account of the Borrower.


10.3 The borrower to avoid the lender supervision, and default on a loan
principal and interest or other serious breach, the lender is entitled to impose
sanctions on credit,  inform the relevant department or notice through the news
media for collection.


10.4 The Lender shall provide loan to the Borrower in accordance with this
agreement.


10.5 Should keep the debt finance, production, management and other aspects of
information provided by the borrower confidential, except as otherwise provided
by law or the agreement.


10.6 In the term of the agreement, in case of the lender change the name,
residence, mailing address, should be from the change within 15 days from the
date of the change by written notice to the borrower.
Article 11 Breach


11.1 After the agreement come into force , both sides parties should fulfill the
contract obligations, any party who does not perform or not to meet the
obligations of this contract should bear the legal responsibility under the law.


11.2 1. In the event the Lender is not in compliance with the agreement
withdrawal the loan, the lender should pay the for the borrowing rate by the
number of days to menstruation the lender should pay liquidated damages for
delay under this agreement


11.3 In the event the Borrower is not in compliance with the agreement to repay
the principal, the Borrower should pay for the borrowing rate by the number of
days to menstruation  the borrower should pay liquidated damages for delay under
this agreement


11.4 Without the written consent of the lender, the borrower ahead of the return
of loan Borrower should pay for the borrowing rate by the number of days to
menstruation  the borrower should pay liquidated damages for delay under this
agreement


11.5 The borrower is not able to perform the prepayment of the loan , the lender
is entitled to limit settlement, directly withdrawal all the principal and
interest of the debt due from any accounts which the borrower opened from the
lender.


11.6 The borrower fails to use this loan under the agreement, lender is entitled
to stop issuing loans, borrow, or cancel the contract early retirement. The loan
which the borrower used breach the agreement, from the date of breaching, accrue
default interest , also accrue the default interest of the unpaid interest.


11.7 In case of any situation below occurs, the lender is entitled to stop
issuing loans, or cancel the loan which the  borrower has not withdrawal, to
recover part or all of the loan in advance, the loans which can not be
recovered, according to overdue loan penalty rates of liquidated damages, accrue
the penalty with a default interest rate as a daily mode.


11.7.2 Breach of the Article 9 term9.9
 
 
5

--------------------------------------------------------------------------------

 


11.7.3 Breach of the Article 9 term9.8, The lender claims to achieve severely
affected or threatened


11.7.4 Breach of the Article 9 term9.9,


11.7.5 Breach of the Article 9 term9.10, Affect the safety of the lender claims


11.7.6 Breach of the Article 9 term9.11


11.7.7 Breach of the Article 9 term9.12


11.7.8 Any other active could lead to claims threaten the achievement or loss of
the lender


11.8 Result due to the borrower defaults, the lender to take litigation,
arbitration and other legal means to achieve debt, the borrower should bear the
lender to pay for this attorney's fees, travel and other expenses.


Article 12


12.1 The agreement becomes effective on the date the parties sign or seal the
agreement , in case of guarantee, in according with the Article 8, term 8.2,
effective as long as the agreement get effective.


12.2 Borrowers who can not return the loan on schedule, need to apply for an
extension, it should be with in ____day before the expiry day of the agreement
in writing to the extension application to the lender, if its a secured loan,
the borrower must provide a guarantor agreed to continue the secured loans
written comments or otherwise recognized by other legal and effective security,
examined and approved by the lender after the loan extension agreement signed.


12.3 In case any situation occurs, the lender is entitled to cancel the
agreement , and Require the borrower to return the principal and interest in
accordance with the agreement in advance, compensation for the losses


12.31 Breach of the Article 9 term9.13,


12.3.2 Breach of the Article 9 term9.14,


12.3.3 The borrower fails to pay interest continuingly for ___(Month /quarter )
or cumulatively for ___(month/quarter)


12.3.4 Others


12.4 After the effective of the agreement , neither the borrower nor the lender
shall are change or cancel the agreement , in case of need to have change or
cancel the agreement , both parties shall notify the other party in writing,
consensus by both parties reach a written agreement.


Article 13 Dispute Resolution


13.1 In the event of a dispute during the performance of the agreement ,shall
settled by negotiation with both parties , otherwise chose the following
solution.


13.1.1 Submit a law suit to the people’s court of the lenders locality


13.1.3 Submit to __________arbitration committee, (address _______________)
 
In accordance with the arbitration rule which is effective .


13.2 During the litigation or arbitration, the articles which don’t involve the
dispute under the agreement  still need to be performed.


Article 14 Others


14.1_________________________________________________________.


14.2_________________________________________________________.


14.3_________________________________________________________.
 
 
6

--------------------------------------------------------------------------------

 


Article 15 Supplementary articles


15.1 Unless otherwise agreed by the contract, all the notice between borrower
and the lenders should be in writing form. Any telex, telegram has been issued
from the lender to the borrower , as long as the delivery of the telex and the
letter deliver to the post office , deemed to have been served to the borrower.


15.2 This supplementary articles is an integral part of main agreement, has the
same effect as the agreement.


15.3 During the perform of the agreement, in case of any withdrawal date or
repayment date is holiday, extend to the nest business day.

 
15.4 This Agreement shall be executed in _____ copies, the Borrower have
_______copy ,the Lender has ______copy, all those shall have the same legal
effect.
 
16 Notice
 
The Lender has noted that the Borrower shall make thorough reading and
comprehensive understanding on the provisions herein and has made the
corresponding explanation and interpretation at the request of the Borrower.
Finally, there is not any dispute or controversy on this Agreement between the
Parties hereto.
 
Borrower:
 
Legal representative:
 
Date: 20/30/2009
 
Lender:
 
Legal representative:
 
Date: 20/30/2009
 
 
7

--------------------------------------------------------------------------------

 
 